NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MOUNTAIN RIGHT TO LIFE, INC., DBA               No.    16-56130
Pregnancy and Family Resource Center; et
al.,                                            D.C. No.
                                                5:16-cv-00119-TJH-SP
                Plaintiffs-Appellants,

 v.                                             ORDER*

XAVIER BECERRA, Attorney General of
the State of California, in his official
capacity,

                Defendant-Appellee.

                On Remand From the United States Supreme Court

                           Submitted August 31, 2018**


Before: LIPEZ,*** BEA, and HURWITZ, Circuit Judges.

      In light of the judgment of the Supreme Court, the memorandum disposition



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit Victor Lipez, United States Circuit Judge for
the First Circuit, sitting by designation.
of this court dated June 19, 2017 is VACATED. The judgment of the district court

is also VACATED and this case is REMANDED to that court for reconsideration

in light of National Institute of Family and Life Advocates v. Becerra, 585 U. S. ____

(2018).

      VACATED AND REMANDED.




                                          2